Citation Nr: 0509860	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  99-04 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
varicocele.  

2.  Entitlement to an increased disability rating for 
service-connected varicocele, currently evaluated as 10 
percent disabling. 

3.  Entitlement to a non service-connected pension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1979. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1999 and before the undersigned 
Veterans Law Judge in Washington, D.C. in March 2004.  
Transcripts of these hearings are associated with the claims 
file.  

In October 2004, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
a substantive appeal as to one of his claims may not have 
been timely filed and might have to be dismissed.  The 
veteran was given 60 days to submit argument or evidence as 
to the timeliness of his appeal.  
A written statement was received from the veteran in January 
2005.  

The issues of entitlement to an increased rating for 
varicocele and entitlement to nonservice-connected pension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

On December 10, 1999, the RO issued a Supplemental Statement 
of the Case (SSOC) wherein it denied entitlement to service 
connection for erectile dysfunction.  The RO notified the 
veteran that this issue was a "new inferred, non-appeal 
issue" and that he would have to file a substantive appeal 
within 60 days to perfect an appeal as to this issue.  He did 
not file a timely substantive appeal.   


CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to the issue 
of entitlement to service connection for erectile dysfunction 
as secondary to service-connected varicocele; thus, the Board 
has no jurisdiction to consider that issue and it is 
dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
varicocele.  

As was alluded to in the Introduction above, the Board 
identified a procedural defect as to one of the issues which 
were presented to it, the issue of the veteran's entitlement 
to service connection for erectile dysfunction on a secondary 
basis.  

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2004).

Appellate review is initiated by the filing of a NOD and 
completed by the filing of a substantive appeal after a 
statement of the case (SOC) has been furnished.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201 (2004).  See also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Thus, in order to perfect an appeal to the Board, after a SOC 
has been issued a claimant must timely file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302 (2004).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2004).

The substantive appeal must be filed within sixty days from 
the date that the RO mails the SOC to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the SOC will be presumed to be the same as the date of the 
statement of the case for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

Upon request, the time period for filing a substantive appeal 
may be extended for good cause shown.  See 38 C.F.R. § 
3.109(b) (2004); but see Corry v. Derwinski, 3 Vet. App. 231 
(1992) [there is no legal entitlement to an extension of 
time, rather, section 3.109(b) commits the decision to the 
sole discretion of VA]. A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  See 38 
C.F.R. § 20.303 (2004).

Factual background

In an October 1998 rating decision, the RO denied the 
veteran's claims of entitlement to an increased rating for 
his service-connected postoperative varicocele and 
entitlement to nonservice-connected pension.  The veteran 
filed a NOD with that decision, and a Statement of the Case 
(SOC) was issued in October 1998.  A substantive appeal (VA 
Form 9) perfecting these issues was filed in March 1999.  

During a September 1999 RO hearing, the veteran ascribed 
problems with erectile dysfunction to the service-connected 
varicocele, which the RO inferred as a claim of entitlement 
to secondary service connection.    

In December 1999, the RO, by way of a SSOC which also 
addressed the other two claims, denied entitlement to service 
connection for erectile dysfunction.  It was specifically 
stated that the issue of entitlement to service connection 
for erectile dysfunction was a "new inferred, non-appeal 
issue."  The cover letter indicated that the veteran should 
submit a Substantive Appeal within 60 days in order to 
perfect any new issue which was not included in a prior 
Substantive Appeal.  

In January 2000, the veteran's representative submitted a 
statement wherein he requested the Board's assistance in 
regards to the current appeal.  The representative did not 
mention erectile dysfunction in that document.  

Analysis

Initial matters - due process/procedural concerns

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2004).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In Marsh v. West, 11 Vet. App. 468 (1998), the Court of 
Appeals for Veterans Claims (the Court) held that the Board 
must assess its jurisdiction prior to addressing the merits 
of a claim.  The Court further held, however, that it could 
be prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without 
affording an appellant the right to present argument and 
evidence on those questions.

In this case, as discussed above, the Board contacted the 
veteran and his representative in October 2004, informing him 
of the possible inadequacy of his substantive appeal and 
soliciting his response.  The veteran provided a written 
response in January 2005.  

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994)  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

General due process considerations have been complied with.  
See 38 C.F.R. § 3.103 (2004).  It is clear that the veteran 
was informed of the necessity of filing a timely substantive 
appeal.  See, in particular, the December 1999 SSOC, page 1.  
The veteran was furnished with a VA Form 9, with accompanying 
instructions, by the RO in December 1999.  As noted above, 
the Board provided the veteran with pertinent law and 
regulations and gave him the opportunity to respond to its 
October 2004 letter.  Thus, the Board concludes that the 
veteran was appropriately notified of the legal requirements 
pertaining to the adequacy of substantive appeals.

Discussion

As discussed in the factual background section above, the RO 
inferred the veteran's September 1999 testimony as a claim of 
entitlement to secondary service connection for erectile 
dysfunction.  The RO denied the claim by way of a SSOC dated 
in December 1999.  The SSOC notified the veteran that the 
issue of entitlement to service connection for erectile 
dysfunction was a "new inferred, non-appeal issue" and that 
he needed to file a Substantive Appeal within 60 days in 
order to perfect an appeal as to this issue.  In January 
2000, the veteran's representative submitted a statement 
wherein he requested the Board's assistance in regards to the 
current appeal; however, he made no reference to erectile 
dysfunction.  

The Board has concluded that the veteran did not submit a 
timely filed substantive appeal as to the issue of 
entitlement to service connection for erectile dysfunction on 
a secondary basis.  The January 2000 correspondence does not 
constitute a timely filed substantive appeal as to this 
issue; the representative did not reference the erectile 
dysfunction claim.  Nor did the veteran or his representative 
file a request under 38 C.F.R. § 3.109 for extension of time 
to file the appeal.  

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal or 
request for an extension of time under the pertinent law and 
regulations.  The Board has identified no such communication, 
and the veteran has pointed to none.  

Therefore, because the veteran did not file a timely 
substantive appeal, the Board lacks jurisdiction to 
adjudicate the issue of entitlement to service connection for 
erectile dysfunction as secondary to service-connected 
varicocele.  Consequently, his appeal as to this issue must 
be dismissed.  See Roy, supra; see also Fenderson v. West, 12 
Vet. App. 119, 128-31 (1999) [discussing the necessity to 
filing a substantive appeal which comports with governing 
regulations].  

In a statement dated January 7, "2004", which was received 
by the Board on January 18, 2005, the veteran reported that 
he was currently incarcerated.  He apologized for the delay 
given the circumstances and requested an "extension so that 
I may get my affairs in order."  The veteran did not offer 
an explanation as to why he did not file a substantive 
appeal, or request an extension of time to file, within 60 
days after the December 1999 SSOC.  Therefore, the January 
2005 statement does not change the Board's finding that the 
veteran failed to file a timely substantive appeal regarding 
the issue of entitlement to secondary service connection for 
erectile dysfunction.  

The Board additionally observes that it does not view the 
veteran's January 2004
communication as being sufficiently specifically worded so as 
to constitute a withdrawal of his secondary service 
connection claim.  See 38 C.F.R. § 20.204 (2004).  Nor may it 
be considered to be a valid request for an extension of time 
to file a substantive appeal; as discussed above, a request 
for an extension of time must itself be filed prior to the 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303 (2004). 

In summary, in the absence of a timely filed substantive 
appeal the Board has no jurisdiction over this issue, and the 
matter is accordingly dismissed. 

 
ORDER

The veteran's claim for entitlement to service connection for 
erectile dysfunction as secondary to service-connected 
varicocele is dismissed.  




REMAND

2.  Entitlement to an increased disability rating for 
service-connected varicocele, currently evaluated as 10 
percent disabling. 

3.  Entitlement to a non service-connected pension.  

Reasons for remand

Additional evidence 

The record reflects that a SSOC was issued as to this appeal 
in September 2002. Since that time, additional private 
medical evidence has been associated with the claims file.  
This evidence consists of medical records from Fairfield 
Medical Center dated from December 2001 to April 2003.  

It does not appear that the RO has reviewed this evidence in 
connection with the veteran's claims.  The United States 
Court of Appeals for the Federal Circuit has held that Board 
consideration of additional evidence without remanding the 
case to the agency of original jurisdiction for initial 
consideration, absent a waiver by the claimant, was 
proscribed.  See Disabled American Veterans v. Principi, 327 
F. 3d. 1339 (Fed. Cir. 2003); see also 38 C.F.R. § 20.1304 
(2004).  No such waiver was received in this instance.  
Accordingly, to accord due process to the veteran this matter 
requires remand.  See 38 C.F.R. § 19.9 (2004).

VA examination 

In a statement received in January 2005, the veteran 
indicated that upon his release from jail he would seek to 
have rescheduled a VA urology examination which was to have 
taken place while he was incarcerated.  The report of any 
urology examination conducted would aid in determining 
whether an increased rating is warranted for the veteran's 
service-connected varicocele.  

With respect to the pension claim, the veteran essentially 
contends that he is unable to secure or maintain gainful 
employment because of his nonservice-connected disabilities.

In Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), the 
Court held that each disability in a pension case must be 
assigned a percentage rating and that the RO should discuss 
the diagnostic codes used in denying a claim.

The most recent rating decision of record (September 2002) 
indicates that the RO has assigned a 10 percent evaluation 
for the veteran's service-connected varicocele.  The RO also 
identified the disabilities considered for pension purposes 
as follows: glaucoma, rated as 20 percent disabling; diabetes 
mellitus, lumbar strain, hepatitis, and major depression, 
each rated 10 percent disabling; and erectile dysfunction, 
residuals of a right eye infection, flea bites and acne of 
the face, and residuals of an appendectomy, each rated as 
noncompensably disabling.  

The criteria used to rate spine disabilities were revised 
effective September 23, 2002 and again September 26, 2003.  
The veteran's lumbar strain is currently evaluated under 
former Diagnostic Code 5295 (lumbosacral strain).  The 
veteran's back disability has not been re-evaluated under the 
current schedular criteria.

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should determine whether the 
veteran has had a recent VA genitourinary 
examination.   If so, a report of 
examination should be obtained and 
associated with the veteran's VA claims 
folder.  

If it is determined that the veteran has 
not been afforded a recent VA 
genitourinary examination, one should be 
scheduled.  The examiner should note any 
dysfunction which is a result of the 
service-connected varicocele.  The 
examiner should indicate to what extent 
the service-connected varicocele effects 
the veteran's employability.  

2.  VBA should contact the Madison 
Correctional Institution in London, Ohio 
and attempt to secure any medical records 
pertaining to the veteran.  If such 
records are housed elsewhere, appropriate 
steps should be taken to secure those 
records.  Any such records so obtained 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, after undertaking any 
additional evidentiary development which 
it deems to be appropriate, VBA should 
readjudicate the claims remaining on 
appeal.  If the outcome is unfavorable to 
the veteran, he and his representative 
should be issued a SSOC.  Thereafter, the 
case should be returned to the Board for 
further appellate review, after all 
appropriate due process considerations 
have been satisfied.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


